Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-37 are pending and under examination.  

Priority
The instant application is a continuation of PCT/KR2019/005680 filed on 5/11/2019, which claims priority from Korean applications KR10-2019-0019141 filed on 2/19/2019 and KR10-2018-0062707 filed on 5/31/2018.  

Rejections Withdrawn
	The rejection under USC 112(d) over claims 13, 21 and 30 as the applicant amended the claims on which they depend.  
	The rejection under USC 102(a)(1) over Exosome d.m.s.c. is withdrawn per applicant’s amendment to indicate the exosomes are from adipose-derived stem cells.
The rejection under USC 102(a)(1) over CN 104382827 A is withdrawn per applicant’s amendment to indicate the exosomes are from adipose-derived stem cells.
The rejection under USC 103 over CN 104382827 as evidenced by Harrison is withdrawn per applicant’s amendments.  
The rejection under USC 103 over CN 104382827 and Keller is withdrawn per applicant’s amendment.  
The rejection under USC 103 over CN 104382827, Keller and Haak is withdrawn per applicant’s amendment.  However, note that based on the applicant’s amendment, previously cited Betancourt was added with these references to provide for other stem cell types including those from adipose or derived from adipose.
The obviousness-type double patenting rejections over copending 16/727,739 and copending 16/913,624 is withdrawn per filing of an appropriate terminal disclaimer. 
As these rejections are withdrawn, applicant’s arguments toward these rejections are moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Maintained Rejections – Modified Due to Amendment
Claims 1, 2, 9, 11, 12, 14, 15, 16, 17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Exosome d.m.s.c. (https://blog.naver.com/restemkorea/220516198077, 2015; cited in applicant’s IDS) and Betancourt WO 2017173150.
Exosome dmsc teaches a procedure involving stem cell exosomes on skin.  Exosome dmsc shows a picture of a person with facial skin having a red rash.  Exosome dmsc teaches injection of the stock.  Exosome dmsc teaches applying of exosome stem cell ampoules (ampoules are small vials) and use of a exosome biocellulose pack (like a patch).  Exosome dmsc teaches administration 3 times with 10 ml of stem cell fluid and then with exosome ampoules.  Exosome dmsc provides for a stem cell mask pack with the exosomes (left side).  
Exosome dmsc teaches the claims as discussed above.  Exosome dmsc provides for injection and for a mask form.  
Exosome dmsc does not teach the formulation components of the instant claims like mannitol, trehalose, and methionine to go along with the exosomes.  
	Betancourt teaches cells and secreted factors for stem cell culture and therapy (abstract).  Paragraph 85 provides for use of 0.9% NaCl with buffers like phosphate, polyols/disaccharides and polysaccharides like mannitol and trehalose, antioxidants like ascorbic acid and methionine as well as lyophilization in making the formulation.  Betancourt teaches suspension in diluent (paragraph 80).  Betancourt teaches therapeutics for many purposes (abstract and paragraphs 76-83).  Betancourt indicates that extracellular vesicles/exosomes processed by its methods are useful for therapeutic purposes (abstract).  Betancourt teaches types of multipotent stem cells including mesenchymal stem cells typically isolated from bone marrow, adipose tissue, umbilical cord, or peripheral blood (paragraph 29). Betancourt teaches that in a preferred aspect, MSCs are obtained from bone marrow or lipoaspirates, which are obtained from adipose tissue (paragraph 29).  Betancourt teaches exosomes (paragraph 39 and example 2). 
	One of ordinary skill in the art at the time of instant filing would have formulated its stem cells exosomes as like Betancourt as this is an acceptable form for therapeutic use of the exosomes for therapeutic products like in Exosome dmsc.  Betancourt also provides for different types of stem cell exosomes including adipose derived stem cell exosomes and sees them as all functional for therapeutic use.  There would have been a reasonable expectation of success that this formulation would be successful for therapeutic treatments like that taught in Exosome dmsc.  

Claims 10 and 18 in addition to claims 1, 2, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Exosome d.m.s.c. (https://blog.naver.com/restemkorea/220516198077, 2015); Betancourt WO 2017173150 and Kafi et al (JAMA Dermatology, 2007, volume 143, pages 606-612).
	Exosome dmsc and Betancourt teach the claims as discussed above.  
	Exosome dmsc and Betancourt do not teach retinol for its skin care formulations.  
	Kafi teaches use of topical retinol to treat skin (abstract).  
	One of ordinary skill in the art at the time of instant filing would have included retinol as taught in Kafi into formulations of Exosome dmsc as retinol has benefits for skin treating formulations like those of Exosome dmsc.  

Claims 13 and 21 in addition to claims 1, 2, 9, 11, 12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Exosome d.m.s.c. (https://blog.naver.com/restemkorea/220516198077, 2015); Betancourt WO 2017173150 and Cho US 20170152484.  
Exosome dmsc and Betancourt teach the claims as discussed above.  
	Exosome dmsc and Betancourt do not teach retinol for its skin care formulations.  
	Cho teaches a composition with stem cell derived exosomes (abstract).  Cho teaches using hyaluronic acid in a hydrogel formulation of the exosomes (paragraph 43).  Cho teaches a skin composition with exosomes, antioxidants and sodium hyaluronate (table  4).  Cho teaches injectable formulations (claim 7 of Cho).  
	One of ordinary skill in the art at the instant time of filing would have included hyaluronic acid or sodium hyaluronate in formulations of exosomes to be delivered to or through the skin by the combined teachings of the references with a reasonable expectation of success in producing a method of treating skin.  
 

Claims 1, 9, 11, 12, 14, 15, 16, 17, 19, 20, 22, 23, 24, 25, 26, 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104382827 A and Betancourt WO 2017173150 as evidenced by Harrison et al (Methods, 2002, volume 28, pages 14-19).  
CN ‘827 teaches an anti-aging preparation containing human amniotic mesenchymal stem cell exosomes (abstract).  CN ‘827 teaches the formulation is good for “reducing attacks and damages to the cells caused by oxygen radicals generated by ultraviolet radiation induction” (abstract).  CN ‘827 teaches the formulation as a skin care item (claims 2 and 6 of CN ‘827).  CN ‘827 teaches a formulation comprising emulsifying agent, solubilizing agent, anticaking agent, lubricant, emollient, stabilizing agent, solvent and antiseptic (claim 7 of CN ‘827).  CN ‘827 provides for treatment of skin being UVA light irradiated with the stem cell exosome formulation (English translation, Table 2 with skin irritation comments).  CN ‘827 provides for a UV light source of UVA (Embodiment 4).  This UVA light source is a laser.  CN ‘827 teaches facial cream, emulsion, eye cream, and facial film (English translation of CN ‘827).  CN ‘827 teaches mixing trehalose (claim 5 of CN ‘827).  Harrison makes evident that UVA1 induced erythema (skin redness) in subjects (abstract and results).  Figure 2 of Harrison shows a similar erythema index results between solar simulated radiation and UVA.  CN ‘827 provides for 1 hr, 24 h, 48 h and 72 h UVA treatment of animal skin (English translation, table 1 and table 2).  CN ‘827 teaches a patch, facial cream, emulsion, eye cream, and facial film (English translation of CN ‘827).  As above Harrison evidences that erythema (skin redness) will occur with such UVA treatment, and thus, CN ‘827’s formulation will be applied to reddened skin of patients with erythema.  
CN ‘827 does not directly teach treatment of face redness, but it provides for use of stem cell exosomes in face products as well as skin treatment of UVA irradiated skin where redness would occur.  Thus, one of ordinary skill in the art at the time of instant filing would have treated facial skin redness with a skin application formulation containing stem cell exosomes.  
CN ‘827 as evidenced by Harrison teaches claim 24 as discussed above.
CN ‘827 as evidenced by Harrison does not teach the formulation components of the instant claims like mannitol, trehalose, and methionine to go along with the exosomes.  
Betancourt teaches cells and secreted factors for stem cell culture and therapy (abstract).  Paragraph 85 provides for use of 0.9% NaCl with buffers like phosphate, polyols/disaccharides and polysaccharides like mannitol and trehalose, antioxidants like ascorbic acid and methionine as well as lyophilization in making the formulation.  Betancourt teaches suspension in diluent (paragraph 80).  Betancourt teaches therapeutics for many purposes (abstract and paragraphs 76-83).  Betancourt teaches types of multipotent stem cells including mesenchymal stem cells typically isolated from bone marrow, adipose tissue, umbilical cord, or peripheral blood (paragraph 29). Betancourt teaches that in a preferred aspect, MSCs are obtained from bone marrow or lipoaspirates, which are obtained from adipose tissue (paragraph 29).  Betancourt teaches exosomes (paragraph 39 and example 2).
	One of ordinary skill in the art at the time of instant filing would have formulated its stem cells exosomes as like Betancourt as this is an acceptable form for therapeutic use of the exosomes for therapeutic products like in CN ‘827.  Betancourt also provides for different types of stem cell exosomes including adipose derived stem cell exosomes and sees them as all functional for therapeutic use.  There would have been a reasonable expectation of success that this formulation would be successful for therapeutic treatments like that taught in CN ‘827.  

Claims 10, 18 and 27 in addition to claims 1, 9, 16, 17, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104382827 A, Betancourt WO 2017173150 and Kafi et al (JAMA Dermatology, 2007, volume 143, pages 606-612) as evidenced by Harrison et al (Methods, 2002, volume 28, pages 14-19).  
CN ‘827 and Betancourt teaches the claims as discussed above.  
	CN ‘827 does not teach retinol in it formulations for skin.
Kafi teaches use of topical retinol to treat skin (abstract).  
	One of ordinary skill in the art at the time of instant filing would have included retinol as taught in Kafi into formulations of CN ‘827 as retinol has benefits for skin treating formulations like those of CN ‘827.  There is a reasonable expectation of success in producing a method that will treat skin by the combined teachings of the references.  

Claims 2-7, 13, 21, 30 and 32-36 in addition to Claims 1, 9, 11, 12, 14, 15, 16, 17, 19, 20, 22, 23, 24, 25, 26, 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104382827 A; Betancourt WO 2017173150 and Keller US 6048545 as evidenced by Harrison et al (Methods, 2002, volume 28, pages 14-19).  
	CN ‘827 and Betancourt as evidenced by Harrison teaches the claims as discussed.
	CN ‘827 and Betancourt as evidenced by Harrison does not teach hyaluronic acid or hyaluronate.
	Keller teaches hyaluronic acid as an ingredient that is typical in pharmaceutical and cosmetic products related to treating through the skin (column 7).  Keller teaches substances encapsulated in a lipid vesicle administered by iontophoresis (abstract).  Keller teaches application of the composition to skin and then iontophoresis (electric current) being applied (claim 1 of Keller).  Keller teaches example 2 with iontophoresis on human subjects (example 2).  Keller teaches materials typical for contacting tissue like textiles (column 3).  
	One of ordinary skill in the art at the time of instant filing would have included hyaluronic acid into formulations for skin application as it is seen as a typical ingredient for such formulations and there would have been a reasonable expectation of success in using such products with exosomes and hyaluronic acid to treat skin or other parts of the body.  One of ordinary skill in the art at the time of instant filing would have used iontophoretic techniques of the prior art to allow for exosome (extracellular vesicles) to cross the skin for delivery of the actives from the exosomes as Keller provides for iontophoretic techniques to delivery actives containing vesicles and CN ‘827 provides for exosomes (extracellular vesicles) from stem cells that contain bioactives that treat skin and other tissues.  Therefore, there is a reasonable expectation of success that one would use known techniques like iontophoresis for delivery of vesicles like exosomes and allow for treatment of skin affected by redness or other conditions.  The devices would be used with or in combination with forms of the formulation like patches or even creams or gels that are applied to skin.  

New Rejections – As Necessitated by Amendments
(Betancourt (previously cited) added for teaching of adipose derived stem cell exosomes)
Claims 8 and 37 in addition to Claims 1-7, 16, 23, 24, 25 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104382827 A; Betancourt WO 2017173150, Keller US 6048545; and Haak US 5203768 as evidenced by Harrison et al (Methods, 2002, volume 28, pages 14-19).  
	CN ‘827, Betancourt, and Keller as evidenced by Harrison teaches the claims as discussed. 
	CN ‘827, Betancourt, and Keller as evidenced by Harrison does not teach iontophoresis device batteries of the claims.
	Haak teaches drug delivery iontophoresis using a device (abstract).  Haak teaches lithium batteries (example 1) and batteries (figure 1 legend).  
	Thus, one of ordinary skill in the art at the time of instant filing would have included batteries such as lithium batteries or other acceptable batteries in iontophoretic devices to serve as a power source for such devices.  

New Objection – As Necessitated by Amendment
	Claim 5 is objected to as the recitation of “soaked in surface of..” needs to be “soaked in a surface of…” for proper grammar.  Appropriate correction is required.

Response to Applicant’s Arguments
	Applicant argues that Exosome d.m.s.c. is to iPSC derived mesenchymal stem cell exosomes and not to adipose-derived stem cell exosomes.  Applicant argues that CN ‘827 is to human amniotic mesenchymal stem cells and not to adipose-derived stem cells.  As now discussed above, Betancourt teaches adipose-derived stem cell secreted factors like exosomes among other types of stem cells are taught to be seen as effective for therapeutic purposes.  Thus, the combined teachings of the references would allow one of ordinary skill in the art to use other stem cell exosomes including the adipocyte derived stem cells of Betancourt in providing therapies including the treatments of Exosome dmsc and CN ‘827.  There is no comparison in the instant specification showing that adipose-derived stem cell exosomes would be more effective than other mammalian stem cell exosomes of the prior art.  
	Applicant argues that stem cell exosomes are not necessarily the same and provides a reference (Zhang) to discuss the fact that cells of different origins may have different factors.  Although it is true that differences in cells would lead to some differences in exosome contents, the prior art cited here indicates two stem cell types that can treat skin redness and recognizes that many stem cell exosomes are therapeutic.  Again, there is not comparison evidence with the closest prior art references (Exosome dmsc or CN ‘827) to provide that adipose-derived stem cell exosomes are better for such a treatment as there is a reasonable expectation of success that they all would be useful and lead to treatment.  
	Applicant argues that Exosome dmsc does not teach treating skin redness, but for lowering skin heat after laser treatment.  However, the teachings of Exosome dmsc provide for a subject having reddened facial skin to which the composition was applied.  This application of the prior art formulation would allow for treatment of redness by exosomes even if the associated heat was seen as the target in the reference.  
	Applicant argues that Exosome dmsc is to a stem cell culture rather than just exosomes.  The instant claims provide for “a composition containing exosomes derived from adipose-derived stem cells”, but does not exclude that cells cannot be part of the composition.  “Containing” is an alternative form of “comprising” and allows for other components to be present in the composition.  Exosome dmsc’s mention of exosomes demonstrates that the exosomes are seen as a therapeutic component. 
	Applicant argues that Harrison does not teach a method of using exosomes to treat skin.  It is first noted that Harrison is combined with CN ‘827 and Betancourt to provide for the teachings of the claim.  A rejection under USC 103 based on a combination of references cannot rely on arguments that attack the references individually.  
	Applicant argues a difference in laser used in Harrison.  There are no limitations to the particular type of laser with wavelengths of light used in the instant claims or to how the laser is being utilized.  The claim only indicates that there is irradiating of skin with a laser beam and then application of the composition. 
	Applicant argues that CN ‘827 does not indicate whether redness was treated but rather that the composition was safe.  Since CN ‘827 provides for the application of stem cell exosomes to skin with redness, it will have caused treatment.  Also, it was noted in CN ‘827 that “reducing attacks and damages to the cells caused by oxygen radicals generated by ultraviolet radiation induction”.  Thus, exosomes in ‘827 are seen as therapeutic for conditions where skin would be reddened.  Repairing damaged cells would repair the source of the redness.   It was further explained that redness/ erythema was associated with the UV in teachings of CN ‘827.  Applicant does not provide objective evidence to how redness/erythema was not treated by application of stem cell exosomes in CN ‘827 when applied to subjects with such skin redness.
	Applicant argues that Betancourt, Kafi, Cho, Keller or Haak do not provide for teachings of the instant claims.  These references are used in combination with Exosome dmsc or CN ‘827 to provide for the limitations of the claims, and thus, remain applicable in these rejections under USC 103.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613